Case 2:20-cv-00794-DBB Document 2-1 Filed 11/10/20 PageID.40 Page 1 of 4




                             EXHIBIT 1
     Case 2:20-cv-00794-DBB Document 2-1 Filed 11/10/20 PageID.41 Page 2 of 4




                       FINANCIAL INDUSTRY REGULATORY AUTHORITY
                              OFFICE OF HEARING OFFICERS


    DEPARTMENT OF ENFORCEMENT,

                               Complainant,                          Disciplinary Proceeding
                                                                     No. 2019061232601
                      v.
                                                                     Hearing Officer– CC
    ALPINE SECURITIES CORP.
    (CRD No. 14952),

                               Respondent.


                   ORDER CONVERTING HEARING TO VIDEOCONFERENCE

       The hearing in this matter is currently scheduled to resume on November 30, 2020. 1
Because of the COVID-19 pandemic, the feasibility and safety of a traditional in-person hearing,
with participants gathered at a single location, is uncertain.

        The outbreak of COVID-19 has disrupted critical adjudicatory functions nationwide due
to the serious public health risks it poses in connection with conducting in-person hearings. In
order to comply with the guidance of public health authorities and to ensure the safety and well-
being of parties, counsel, adjudicators, witnesses, court reporters, and FINRA personnel, FINRA
administratively postponed in-person disciplinary hearings for more than five months—from
March 16 through October 2, 2020. While FINRA’s ultimate goal is to resume in-person
hearings, doing so in a manner that is compliant with the current guidance of public health
authorities is a logistically complex and challenging process.

        On August 31, 2020, FINRA filed a proposed temporary rule change for immediate
effectiveness. The temporary amendments in SR-FINRA-2020-027 to FINRA Rules 9261 and
9830, among others, are now operative and are in effect through December 31, 2020, pending
any future extensions. These temporary amendments allow hearings in connection with
disciplinary actions and permanent cease and desist orders, if warranted by the current COVID-
19-related public health risks posed by an in-person hearing, to be conducted by videoconference
instead of gathering participants in one physical location. The temporary amendment to Rule
9261 grants FINRA’s Chief Hearing Officer and Deputy Chief Hearing Officer authority to
determine that a hearing will proceed, in whole or in part, by videoconference.



1
    Previously, the parties participated in approximately ten days of hearing.
    Case 2:20-cv-00794-DBB Document 2-1 Filed 11/10/20 PageID.42 Page 3 of 4




        Accordingly, after considering the guidance of FINRA’s health and safety consultant in
conjunction with COVID-19 data and guidance issued by public health authorities, I order that
the in-person hearing in this matter, scheduled to commence on November 30, 2020, proceed by
videoconference. 2 The hearing dates and all remaining due dates identified in the Case
Management and Scheduling Order (or later orders modifying those dates) continue unchanged.

        As set forth in SR-FINRA-2020-027, FINRA’s protocol for conducting hearings by
videoconference ensures that the hearings maintain a fair process for the parties.
Videoconference hearings afford the parties and adjudicators simultaneous visual and oral
communication without the risks of individuals being physically close to one another. The Office
of Hearing Officers (“OHO”) uses high-quality, secure videoconferencing technology with
features that allow the parties to reasonably approximate those tasks that are typically performed
at an in-person hearing, such as sharing documents, marking documents, and utilizing breakout
rooms. OHO will provide training for participants on how to use the videoconferencing platform
and detailed guidance on the procedures that will govern the hearing. OHO will also provide
assistance to participants to ensure that they are adequately prepared to use the
videoconferencing software by conducting a hearing rehearsal for the parties in advance of the
hearing date. Furthermore, the OHO Case Administrator assigned to this case will participate in
the videoconference hearing to ensure that participants have adequate support during the hearing.

       OHO has published information on the security features of its videoconference hearing
process at https://www.finra.org/rules-guidance/key-topics/covid-19/oho-hearings. OHO also
provides an online Virtual Hearing Guide for Parties.

      Questions regarding this order may be directed to the Case Administrator, April
Blackwood, at 202-728-8202 or april.blackwood@finra.org.

                                                                 SO ORDERED.



                                                                 Maureen A. Delaney
                                                                 Chief Hearing Officer
Dated: November 2, 2020




2
  This Order is also based on (i) state and county virus trends and hospitalization rates at or around the hearing
location and the locations from where hearing participants will travel; (ii) national, state, and local orders addressing
COVID-19; (iii) risks posed by requiring hearing participants to travel by air, use public transportation, and stay in
hotels; and (iv) the increased risk of exposure based on the length of the hearing or number of hearing participants.



                                                           2
  Case 2:20-cv-00794-DBB Document 2-1 Filed 11/10/20 PageID.43 Page 4 of 4




Copies to:

       Maranda Fritz, Esq. (via email)
       Brian Lanciault, Esq. (via email)
       Michael Cruz, Esq. (via email)
       Savvas A. Foukas, Esq. (via email)
       Douglas Ramsey, Esq. (via email)
       Christopher Perrin, Esq. (via email)
       Christopher J. Kelly, Esq. (via email)
       Amanda Fein, Esq. (via email)
       Pearline M. Hong, Esq. (via email)
       Kevin Hartzell, Esq. (via email)
       Lisa M. Colone, Esq. (via email)
       Daniel Hibshoosh, Esq. (via email)
       Christina L. Stanland, Esq. (via email)
       Gina M. Petrocelli, Esq. (via email)
       Jennifer L. Crawford, Esq. (via email)




                                                 3
